United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3698
                                     ___________

Matthew Joseph Sikora, Jr.,          *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska
Robert Houston, Warden, Lincoln      *
Correctional Center; John Does,      *     [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                           Submitted: June 15, 1998
                               Filed: June 25, 1998
                                   ___________

Before McMILLIAN, LOKEN and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew J. Sikora, Jr., appeals from a final order of the United States District
Court1 for the District of Nebraska dismissing Sikora&s 42 U.S.C. § 1983 action. For
the reasons discussed below, we affirm.

      Sikora brought this action against prison personnel at the Lincoln Correctional
Center, claiming they violated his constitutional rights by their use of “electro static-

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
magnetic pressure field devices” that surround his body in pressure fields of varying
degrees and frequencies. He alleged that their sole purpose was the destruction of his
“mind, confidence, and spirit,” and that the pressure fields caused him to suffer various
physical problems. Following an initial dismissal, appeal, and remand from this court,
see Sikora v. Houston, No. 96-1368, 1996 WL 185734, at *1 (8th Cir. Apr. 19, 1996)
(unpublished per curiam), defendants moved to dismiss the action for failure to state
a claim under Fed. R. Civ. P. 12(b)(6).

        Sikora responded with a motion for summary judgment, arguing that defendants
did not date the certificate of service in their motion to dismiss, that the motion was
untimely, and that defendants continued to stalk him using their “directional digital
satellite cyber technology.” Concluding the complaint was delusional and therefore
frivolous, the district court dismissed the complaint with prejudice, and denied as moot
the summary judgment motion.

       We conclude the complaint was subject to dismissal with prejudice. Defendants&
failure to include a date on the certificate of service is not a bar to a properly filed
motion, as neither the Federal Rules of Civil Procedure nor the district court&s local
rules require a date. Contrary to Sikora&s contention, the motion to dismiss was timely
filed. Finally, we conclude it appears beyond doubt that Sikora can prove no set of
facts which would entitle him to relief. See Coleman v. Watt, 40 F.3d 255, 258 (8th
Cir. 1994) (standard for dismissal under Fed. R. Civ. P. 12(b)(6)).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -2-